

	

		II

		109th CONGRESS

		1st Session

		S. 89

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title VII of the Public Health Service Act to

		  make certain graduate programs in professional psychology eligible to

		  participate in various health professions loan programs.

	

	

		1.Short titleThis Act may be cited as the

			 Strengthen the Public Health Service

			 Act.

		

			2.

			Participation in various health professions loan

			 programs

			

				(a)

				Loan agreements

				Section

			 721 of the Public Health Service

			 Act (42

			 U.S.C. 292q) is amended—

				

					(1)

					in subsection (a), by inserting , or any public or

			 nonprofit school that offers a graduate program in professional

			 psychology after veterinary medicine;

				

					(2)

					in subsection (b)(4), by inserting , or to a graduate

			 degree in professional psychology after or doctor of veterinary

			 medicine or an equivalent degree; and

				

					(3)

					in subsection (c)(1), by inserting , or schools that offer

			 graduate programs in professional psychology after veterinary

			 medicine.

				

				(b)

				Loan provisions

				Section

			 722 of the Public Health Service

			 Act (42

			 U.S.C. 292r) is amended—

				

					(1)

					in subsection (b)(1), by inserting , or to a graduate

			 degree in professional psychology after or doctor of veterinary

			 medicine or an equivalent degree;

				

					(2)

					in subsection (c), in the matter preceding paragraph (1), by

			 inserting , or at a school that offers a graduate program in

			 professional psychology after veterinary medicine;

			 and

				

					(3)

					in subsection (k)—

					

						(A)

						in the matter preceding paragraph (1), by striking or

			 podiatry and inserting podiatry, or professional

			 psychology; and

					

						(B)

						in paragraph (4), by striking or podiatric

			 medicine and inserting podiatric medicine, or professional

			 psychology.

					

			3.

			General provisions

			

				(a)

				Health professions data

				Section 792(a) of the

			 Public Health Service Act

			 (42 U.S.C.

			 295k(a)) is amended by striking clinical and

			 inserting professional.

			

				(b)

				Prohibition against discrimination on basis of sex

				Section

			 794 of the Public Health Service

			 Act (42

			 U.S.C. 295m) is amended in the matter preceding paragraph (1)

			 by striking clinical and inserting

			 professional.

			(c)DefinitionsSection

			 799B(1)(B) of the Public Health

			 Service Act (42 U.S.C. 295p(1)(B)) is

			 amended by striking clinical each place the term appears and

			 inserting professional.

			

